  Case 2:19-cr-14040-KMM Document 1 Entered on FLSD Docket 05/24/2019 Page 1 of 4

AO 91(Rev.1l/11) CriminalComplaint

                                U NITED STATES D ISTRICT C OURT                                                .            .

                                                           forthe                               FjuEo By                 D.C.
                                                Southem D istrictofFlorida
               United StatesofAmerica                                                                 MAï 2# 2219
                          v.                                        CaseN0.
                                                                                                       ctrgtll'lîlfc
                                                                                                     S.D.OFFLA.-Fr'PIERCE
          CHARLTON EDW A RD LA CHASE
                                                                                  19-062-SM M




                                          C RIM IN A L C O M PLA IN T
        1,thecomplainantinthiscmse,statethatthefollowing istrueto thebestofmy knowledgeandbelief.
Onoraboutthedatets)of betweenMay2andMay8,2019 inthecounty of                                St.Lucie             inthe
   Southem     Districtof    Florida    ,thedefendantts)violated:
        CodeSection                                              OffenseDescription
18U.S.C.875(c)                           ThreateningCommunications




        Thiscriminalcomplaintisbased on these facts'
                                                   .

                                            -   SEE ATTACHED AFFIDAVIT-




        d Continuedontheattachedsheet.

                                                                                    Complainant'
                                                                                               ssi
                                                                                                 gnature

                                                                             SpecialAgentNicholas Schnelle,FBI
                                                                                    Printednameand title

Sworn to beforem eand signed in my presence.


Date:                                q                                                Judge'
                                                                                           ssignatu e

City and state:                  Fod Pierce,Flori
                                                da                      ShaniekM .Maynard,U.S.Magistrate Judge
                                                                                    Printednameand title
Case 2:19-cr-14040-KMM Document 1 Entered on FLSD Docket 05/24/2019 Page 2 of 4



                                            A FFIDA VIT

        1,N icholasSchnelle,being duly sworn,do state and attestasfollow s:

             1am a SpecialAgent(SA)with the FederalBureau ofInvestigation (FBl),and lhave
been so em ployed since M ay 2016. l am currently assigned to M iam idivision,FortPierce Resident

Agency. 1have prim arily been assigned to investigationsdealing w ith violent crim es,drug trafficking

and both dom estic and international terrorism .A sa federalIaw enforcem ent officer,Ihave conducted

investigations of, and have been instructed in, investigative techniques concerning terrorism and

interstatethreatsto harm others,activitiesthatarecrim inaloffensesin violation ofTitle 18,United States

Code,Section 875(c).
              ThisA ffidavitis based upon m y ow n personalknow ledge of the factsand circum stances

surrounding the investigation and inform ation provided to m eby other law enforcem ent officerssand/or

otherw itnesses.This Affidavit does not purport to contain allthe inform ation know n to m e aboutthis

case,butaddressesonly thatinform ation necessary to supportafindingofprobable causeforthe issuance

ofaCrim inalCom plaintagainstCharlton Edw ard LA CHA SE, for transm itting in interstate or foreign

commerce any communication containing anythreatto injure theperson ofanother,in violation of
Title 18,United StatesCode,Section 875(c).
              On July 31,2018,in case number 18-1401l-cr-Rosenberg/M aynardts) in the Southern
DistrictofFlorida, LA CHA SE pled guilty to two counts of transm itting threats through interstate and

foreigncommunications,inviolationofTitle 18,United StatesCode,Section 875(c). On January29,
2019,LA CHA SE wascom m itted to the custody ofthe United StatesBureau ofPrisonsto be im prisoned

for a totalterm of l8 m onths as to each countto nm concurrently,follow ed by 3 years of supervised

release.As a specialcondition ofsupervised release,La Chase isto have no personal,m ail,telephone,or

com putercontactw ith the victim s ofthe threatsunderlying his convictions.LA CHA SE is scheduled to

bereleasedfrom FederalCorrection Institution (FCl)Jessup,Georgiaon M ay 26,2019.
              On M ay 23,2019,the FBl FortPierce ResidentA gency w as notified by the Bureau of

Prisons Counter-Terrorism Unitaboutem ailssentby LA CHA SE from FCIJessup,Georgia,to the em ail

addressofacooperatingwitness(CW )inSt.LucieCounty,Florida.CW isthevictim andrecipientofthe
 Case 2:19-cr-14040-KMM Document 1 Entered on FLSD Docket 05/24/2019 Page 3 of 4


 threatsthatresulted in LA CHA SE'S currentconvictions.

                The statem ents m ade by LA CHA SE in the em ails include the follow ing: ttLA ST DA Y

 ON M AY 25....lA LREAD Y PLA NN IN G W HERE lW ILL DO ON OLSO RD BR1D GE/1-95'';ûtyou

 willseemynameont'vchannel////...goodlucky....youwillgonnacried'';ttldon'tcareyousay (youwill
 d..);tiyoudidnotanswermyquestion.....domy nameonterrorism list? Terrorism watch? youstilltalk
 bullshit..youstated(youarenotonthenotlylist)1didcalledtoTSA theyrespondedtome yournameis
 onnoflylistsincefeb42018.........youmadeliartome....youthreatenedme(youwilldie)'''
                                                                                  ,(SAFTER
 M AY 24 Y OU W ILL REA LIZE AN D LEA RN LESSON '';ûûno notfinish Iw illdo threatto you again'';

 Sscause1t'urndepressedandirefusedtogomedicaluntilmyhealthworse...donotinsultme(youwilldiel''.
 The above-stated em ailcom m unications from La Chase,in FCIJessup,Georgia to CW ,who in fad did

 receivethe threatening com m unications,in St.Lucie County,Florida occurred from aboutM ay 2,2019 to

 aboutM ay 8,2019.

        6.     Based on the foregoing facts,lsubm itthatprobable cause existsto believe thatCharlton

 Edward LA CHASE,didtransmitininterstatecommerce,acommunicationcontainingathreattoinjure
 the person ofanother,in violation ofTitle l8,United StatesCode,Section 875(c).


FURTHER YOUR AFFIAN T SA YETH N AUG HT.




N icholasSchnelle
SpecialAgent
FederalBureau oflnvestigation


SubscribedandswornbeforemethisQQ dayofMay20l9-
atFortPierce,Florida.




SHAN IEK M .M AYNA RD
UN ITED STA TES M A GISTRATE JU DGE
Case 2:19-cr-14040-KMM Document 1 Entered on FLSD Docket 05/24/2019 Page 4 of 4




                            UN ITED STATES D ISTR ICT CO U RT
                            SO UTH ERN DISTR ICT O F FLO RIDA

                              Case N o.         19-062-SMM


   UN ITED STA TES OF AM ER ICA



   CH ARLTO N EDW A RD LA CH A SE

                   D efendant.
                                           /


                                 CR IM IN AL CO V ER SH EET

      D id this m atter originate from a m atterpending in the CentralRegion ofthe United States
      Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?                    Yes V No
      D id thism atter originate from a m atterpending in the N orthern Region ofthe United States
      Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekMaynard)?                 Yes V No


                                               Respectfully subm itted,

                                               A RIAN A FA JA RD O O RSHAN
                                               UN ITED STATES A TTO RN EY



                                               RO AN D O A RCI
                                               A SSISTAN T UN ITED STA TES A TTORN EY
                                               Florida BarN o. 763012
                                               500 South Australian Avenue,Suite 400
                                               W estPalm Beach,Florida 33401
                                               TeI:   (561)820-871l
                                               Fax:   (561)820-8777
                                               Email: rolando.garcia@usdoj.gov
